337 P.2d 1112 (1959)
Steve HIGHERS, Plaintiff in Error,
v.
STATE of Oklahoma, Defendant in Error.
No. A-12668.
Court of Criminal Appeals of Oklahoma.
April 1, 1959.
Green, Green, & Green, by J. Fred Green, Sallisaw, Jack Bliss, Tahlequah, for plaintiff in error.
Mac Q. Williamson, Atty. Gen., Sam H. Lattimore, Asst. Atty. Gen., for defendant in error.
*1116 BRETT, Judge.
Plaintiff in error, Steve Highers, defendant below, was charged by indictment in the District Court of Muskogee County, Oklahoma, with the crime of subornation of perjury. He was tried by a jury, convicted, and his punishment fixed at confinement in the state penitentiary for a period of eighteen months. Judgment and sentence were entered accordingly, from which this appeal has been perfected.
This appeal is a companion case to Hammers v. State, Okl.Cr., 337 P.2d 1097, decided this same day. The principal contentions *1117 presented herein are the same as decided in Hammers v. State, supra, the indictment here in question being returned by the same grand jury. Therefore, the opinions expressed and the conclusions reached in Hammers v. State, supra, are fully adopted herein. The judgment and sentence is accordingly reversed and remanded.
POWELL, P.J., and NIX, J., concur.